Per Curiam.
The only question now presented is whether the evidence was sufficient to support Judge Morris’ findings of fact and interlocutory order. The record requires an affirmative answer.
It is noted that plaintiffs, as required by Judge Morris, filed a $1,000.00 bond, affording protection to defendants in the event it is determined on final hearing that the restraining order pendente lite *647was improvidently entered and that defendants suffered damages on account thereof.
Whether defendants’ demurrer to amended complaint was properly overruled is not presented. No petition for certiorari was filed. Rule 4(a), Rules of Practice in the Supreme Court, 242 N.C. 766. Even so, since plaintiffs’ right to the restraining order pendente lite is based upon the facts alleged in their amended complaint, it may be implied that this 'Court is of opinion that defendants’ said demurrer was properly overruled.
Affirmed.